UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2014 Date of reporting period:	August 31, 2013 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Equity Fund The fund's portfolio 8/31/13 (Unaudited) COMMON STOCKS (93.2%) (a) Shares Value Advertising and marketing services (—%) ReachLocal, Inc. (NON) 164 $1,801 ValueClick, Inc. (NON) 246 5,205 Aerospace and defense (3.3%) Alliant Techsystems, Inc. 83 8,031 Astronics Corp. (NON) 75 2,963 Boeing Co. (The) 2,788 289,729 European Aeronautic Defence and Space Co. NV (France) 728 41,955 General Dynamics Corp. 1,404 116,883 HEICO Corp. 63 3,938 IHI Corp. (Japan) 4,000 16,067 Lockheed Martin Corp. 1,140 139,559 Northrop Grumman Corp. 1,177 108,602 Raytheon Co. 1,519 114,548 Agriculture (—%) Andersons, Inc. (The) 61 4,005 Archer Daniels-Midland Co. 104 3,662 S&W Seed Co. (NON) 401 3,340 Airlines (0.7%) Aeroflot - Russian Airlines OJSC (Russia) (NON) 928 1,358 Delta Air Lines, Inc. (NON) 4,496 88,706 Hawaiian Holdings, Inc. (NON) 594 4,158 International Consolidated Airlines Group SA (Spain) (NON) 3,890 17,269 SkyWest, Inc. 293 3,777 Southwest Airlines Co. 4,153 53,200 Spirit Airlines, Inc. (NON) 244 7,605 Turk Hava Yollari Anonim Ortakligi (THY) (Turkey) 1,491 4,622 US Airways Group, Inc. (NON) 589 9,518 Automotive (0.9%) Bayerische Motoren Werke (BMW) AG (Germany) 174 16,394 China ZhengTong Auto Services Holdings, Ltd. (China) (NON) 10,500 6,499 Daihatsu Motor Co., Ltd. (Japan) 1,000 18,644 Fuji Heavy Industries, Ltd. (Japan) 1,000 23,986 Hino Motors, Ltd. (Japan) 1,000 12,941 Hyundai Motor Co. (South Korea) 37 7,750 Isuzu Motors, Ltd. (Japan) 4,000 24,162 Kia Motors Corp. (South Korea) 345 20,766 Lear Corp. 653 44,894 Localiza Rent a Car SA (Brazil) 559 7,298 Mills Estruturas e Servicos de Engenharia SA (Brazil) 587 7,282 Navistar International Corp. (NON) 147 5,038 Renault SA (France) 201 14,366 Tata Motors, Ltd. (India) 2,827 12,612 Toyota Motor Corp. (Japan) 200 12,082 Banking (6.9%) Access National Corp. 172 2,339 Associated Banc-Corp. 1,711 27,290 Australia & New Zealand Banking Group, Ltd. (Australia) 611 16,037 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,549 14,781 Banco Latinoamericano de Exportaciones SA Class E (Panama) 392 9,439 Banco Santander Central Hispano SA (Spain) 2,822 19,917 Bangkok Bank PCL NVDR (Thailand) 2,700 14,907 Bank Mandiri (Persero) Tbk PT (Indonesia) 19,500 12,647 Bank of Kentucky Financial Corp. 105 2,836 Bank of Yokohama, Ltd. (The) (Japan) 3,000 15,696 Barclays PLC (United Kingdom) 8,853 38,874 BofI Holding, Inc. (NON) 250 16,193 Cardinal Financial Corp. 326 5,359 China Construction Bank Corp. (China) 26,000 18,957 Citizens & Northern Corp. 205 3,936 City National Corp. 447 29,265 Commonwealth Bank of Australia (Australia) 790 50,905 Credicorp, Ltd. (Peru) 120 14,549 Credit Agricole SA (France) (NON) 1,940 19,602 Credit Suisse Group (Switzerland) 441 12,712 DBS Group Holdings, Ltd. (Singapore) 1,000 12,353 Eagle Bancorp, Inc. 179 4,561 East West Bancorp, Inc. 269 7,863 Erste Group Bank AG (Czech Republic) 276 8,848 Fifth Third Bancorp 5,941 108,661 Financial Institutions, Inc. 216 4,005 First Community Bancshares Inc. 211 3,176 FirstMerit Corp. 258 5,459 Flushing Financial Corp. 229 4,099 Grupo Financiero Banorte SAB de CV (Mexico) 3,279 20,190 Hang Seng Bank, Ltd. (Hong Kong) 1,200 18,611 Hanmi Financial Corp. (NON) 440 7,185 Heartland Financial USA, Inc. 141 3,831 Heritage Financial Group, Inc. 199 3,552 HSBC Holdings PLC (United Kingdom) 4,755 49,813 Industrial and Commercial Bank of China, Ltd. (China) 26,000 16,977 Itau Unibanco Holding SA ADR (Preference) (Brazil) 939 11,428 Jammu & Kashmir Bank, Ltd. (India) 524 8,840 Joyo Bank, Ltd. (The) (Japan) 3,000 15,427 JPMorgan Chase & Co. 8,101 409,344 MainSource Financial Group, Inc. 323 4,603 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 3,700 21,541 Northern Trust Corp. 1,186 65,076 OFG Bancorp (Puerto Rico) 205 3,522 Pacific Premier Bancorp, Inc. (NON) 216 2,866 Peoples Bancorp, Inc. 204 4,276 Philippine National Bank (Philippines) (NON) 4,150 6,932 PNC Financial Services Group, Inc. 2,080 150,322 Popular, Inc. (Puerto Rico) (NON) 1,188 36,899 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) (NON) 676 8,013 Republic Bancorp, Inc. Class A 130 3,433 Resona Holdings, Inc. (Japan) 5,700 27,059 Sberbank of Russia ADR (Russia) 2,078 21,902 Siam Commercial Bank PCL (Thailand) 1,700 7,103 Skandinaviska Enskilda Banken AB (Sweden) 1,590 16,326 Standard Chartered PLC (United Kingdom) 536 11,970 State Street Corp. 2,062 137,577 Sumitomo Mitsui Financial Group, Inc. (Japan) 400 17,703 Swedbank AB Class A (Sweden) 767 17,360 Toronto-Dominion Bank (Canada) 579 49,516 Washington Banking Co. 256 3,512 Wells Fargo & Co. 1,759 72,260 Westpac Banking Corp. (Australia) 708 19,630 Basic materials (0.1%) Sumitomo Metal Mining Co., Ltd. (Japan) 1,000 13,410 Beverage (0.9%) Anheuser-Busch InBev NV (Belgium) 221 20,557 Coca-Cola Co. (The) 1,086 41,463 Companhia de Bebidas das Americas (AmBev) ADR (Preference) (Brazil) 478 16,625 Constellation Brands, Inc. Class A (NON) 703 38,138 Diageo PLC (United Kingdom) 568 17,376 Fomento Economico Mexicano SAB de CV ADR (Mexico) 163 15,384 Heineken Holding NV (Netherlands) 368 22,208 Molson Coors Brewing Co. Class B 615 30,006 SABMiller PLC (United Kingdom) 308 14,672 SABMiller PLC (United Kingdom) 187 8,896 Biotechnology (1.8%) Aegerion Pharmaceuticals, Inc. (NON) 28 2,427 Amgen, Inc. 1,978 215,483 Auxilium Pharmaceuticals, Inc. (NON) 231 4,031 Celgene Corp. (NON) 1,268 177,495 Cubist Pharmaceuticals, Inc. (NON) 183 11,595 Exact Sciences Corp. (NON) 227 2,626 Incyte Corp., Ltd. (NON) 58 1,966 Lexicon Pharmaceuticals, Inc. (NON) 620 1,544 Medicines Co. (The) (NON) 257 8,124 NewLink Genetics Corp. (NON) 98 1,696 NPS Pharmaceuticals, Inc. (NON) 115 2,887 PDL BioPharma, Inc. 534 4,240 Repligen Corp. (NON) 218 2,128 Sequenom, Inc. (NON) 724 2,114 Spectrum Pharmaceuticals, Inc. 288 2,206 United Therapeutics Corp. (NON) 359 25,457 Broadcasting (0.3%) Global Mediacom Tbk PT (Indonesia) (NON) 45,500 7,220 Grupo Televisa, SAB ADR (Mexico) 409 10,286 ITV PLC (United Kingdom) 7,966 20,320 LIN Media, LLC Class A (NON) 241 4,049 Phoenix Satellite Television Holdings, Ltd. (China) 14,000 4,746 Sinclair Broadcast Group, Inc. Class A 440 10,525 Sun TV Network, Ltd. (India) 1,500 8,852 Cable television (1.6%) Comcast Corp. Class A 7,176 302,038 DISH Network Corp. Class A 1,141 51,299 HSN, Inc. 87 4,686 IAC/InterActiveCorp. 1,228 60,283 Capital goods (—%) Stoneridge, Inc. (NON) 503 6,257 Chemicals (3.1%) Agrium, Inc. (Canada) 24 2,059 American Vanguard Corp. 64 1,605 Asahi Kasei Corp. (Japan) 2,000 14,635 Axiall Corp. 321 12,850 BASF SE (Germany) 528 46,148 Cambrex Corp. (NON) 516 7,033 CF Industries Holdings, Inc. 270 51,392 Chemtura Corp. (NON) 522 11,442 Cytec Industries, Inc. 245 18,321 Eastman Chemical Co. 651 49,476 Huntsman Corp. 951 16,643 Innophos Holdings, Inc. 155 7,590 Innospec, Inc. 155 6,343 Intrepid Potash, Inc. 61 759 Koppers Holdings, Inc. 52 2,016 Kraton Performance Polymers, Inc. (NON) 159 2,949 Landec Corp. (NON) 382 5,042 LSB Industries, Inc. (NON) 464 13,929 LyondellBasell Industries NV Class A 1,214 85,162 Minerals Technologies, Inc. 60 2,664 Monsanto Co. 1,739 170,231 Mosaic Co. (The) 38 1,583 Nitto Denko Corp. (Japan) 500 26,457 OM Group, Inc. (NON) 142 4,036 Potash Corp. of Saskatchewan, Inc. (Canada) 115 3,409 PPG Industries, Inc. 474 74,044 PTT Global Chemical PCL (Thailand) 5,400 11,575 Sherwin-Williams Co. (The) 346 59,650 Syngenta AG (Switzerland) 62 24,308 Tronox, Ltd. Class A 127 2,713 Valspar Corp. 431 26,791 W.R. Grace & Co. (NON) 375 30,131 Coal (0.2%) Alpha Natural Resources, Inc. (NON) 3,562 21,657 Peabody Energy Corp. 1,269 21,827 Commercial and consumer services (2.2%) ADT Corp. (The) (NON) 1,180 46,999 Alliance Global Group, Inc. (Philippines) (NON) 14,600 8,431 Ascent Capital Group, Inc. Class A (NON) 26 1,920 Babcock International Group PLC (United Kingdom) 962 16,965 Bureau Veritas SA (France) 540 16,315 Compass Group PLC (United Kingdom) 1,177 15,613 Corporate Executive Board Co. (The) 52 3,372 Deluxe Corp. 297 11,687 Expedia, Inc. 544 25,437 Experian Group, Ltd. (United Kingdom) 904 15,831 Global Cash Access Holdings, Inc. (NON) 432 3,326 Green Dot Corp. Class A (NON) 186 4,271 Hana Tour Service, Inc. (South Korea) 179 10,011 Harbinger Group, Inc. (NON) 932 8,565 HMS Holdings Corp. (NON) 87 2,174 MAXIMUS, Inc. 70 2,626 McGraw-Hill Cos., Inc. (The) 1,307 76,290 Pitney Bowes, Inc. 285 4,651 Priceline.com, Inc. (NON) 199 186,767 Randstad Holding NV (Netherlands) 159 7,385 Total Systems Services, Inc. 2,433 67,321 URS Corp. 481 23,819 Communications equipment (1.1%) Cisco Systems, Inc. 11,519 268,508 Plantronics, Inc. 46 1,987 RF Micro Devices, Inc. (NON) 1,779 8,824 Computers (4.0%) Actuate Corp. (NON) 1,088 7,562 Anixter International, Inc. (NON) 122 10,194 Apple, Inc. 1,322 643,880 Aspen Technology, Inc. (NON) 184 6,151 AVG Technologies NV (Netherlands) (NON) 189 4,096 Bottomline Technologies, Inc. (NON) 71 1,933 Brady Corp. Class A 243 8,019 Brocade Communications Systems, Inc. (NON) 4,993 36,948 Calix, Inc. (NON) 174 2,236 Commvault Systems, Inc. (NON) 86 7,209 Cornerstone OnDemand, Inc. (NON) 87 4,481 EMC Corp. 5,151 132,793 Gemalto NV (Netherlands) 170 19,563 HCL Technologies, Ltd. (India) 769 12,106 Infoblox, Inc. (NON) 133 4,642 Ixia (NON) 73 1,060 Lexmark International, Inc. Class A 847 28,934 MTS Systems Corp. 52 3,129 Netscout Systems, Inc. (NON) 176 4,372 Polycom, Inc. (NON) 283 2,810 Procera Networks, Inc. (NON) 232 3,004 Quantum Corp. (NON) 2,652 3,819 Riverbed Technology, Inc. (NON) 1,213 18,729 Silicon Graphics International Corp. (NON) 156 2,299 SS&C Technologies Holdings, Inc. (NON) 167 5,910 Synaptics, Inc. (NON) 157 6,070 Verint Systems, Inc. (NON) 113 3,746 Western Digital Corp. 940 58,280 Conglomerates (1.8%) AMETEK, Inc. 1,282 55,023 Danaher Corp. 2,413 158,100 General Electric Co. 5,954 137,776 Marubeni Corp. (Japan) 1,000 7,242 Siemens AG (Germany) 318 33,661 Tyco International, Ltd. 2,251 74,373 Construction (0.6%) Chicago Bridge & Iron Co., NV 610 36,496 China Liansu Group Holdings, Ltd. (China) 8,000 4,761 China Shanshui Cement Group, Ltd. (China) 15,000 5,929 China Singyes Solar Technologies Holdings, Ltd. (China) 8,000 8,131 China State Construction International Holdings, Ltd. (China) 4,000 6,438 Fortune Brands Home & Security, Inc. 983 36,214 Gamuda Bhd (Malaysia) 5,700 7,746 Holcim, Ltd. (Switzerland) 131 8,891 Koninklijke Boskalis Westminster NV (Netherlands) 355 14,052 Trex Co., Inc. (NON) 172 7,614 Wendel SA (France) 140 17,047 Consumer (0.3%) Biostime International Holdings, Ltd. (China) 1,000 5,958 Blyth, Inc. 154 1,421 Jarden Corp. (NON) 785 33,716 Swatch Group AG (The) (Switzerland) 28 16,130 Swatch Group AG (The) (Switzerland) 152 15,225 Consumer finance (0.7%) DFC Global Corp. (NON) 650 7,345 Discover Financial Services 2,235 105,604 Encore Capital Group, Inc. (NON) 242 10,375 Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 1,790 19,406 Nelnet, Inc. Class A 199 7,538 Ocwen Financial Corp. (NON) 119 6,002 PHH Corp. (NON) 180 3,757 Portfolio Recovery Associates, Inc. (NON) 205 10,873 Walter Investment Management Corp. (NON) 86 3,155 Consumer goods (2.2%) Colgate-Palmolive Co. 1,523 87,984 Kao Corp. (Japan) 300 8,727 L'Oreal SA (France) 158 26,364 Prestige Brands Holdings, Inc. (NON) 231 7,501 Prince Frog International Holdings, Ltd. (China) 8,000 4,999 Procter & Gamble Co. (The) 5,260 409,701 Reckitt Benckiser Group PLC (United Kingdom) 493 33,502 Consumer services (0.4%) Angie's List, Inc. (NON) 94 1,970 Blue Nile, Inc. (NON) 82 2,967 DeNA Co., Ltd. (Japan) 300 5,857 Geo Group, Inc. (The) 157 4,900 Liberty Interactive Corp. Class A (NON) 2,874 64,895 OpenTable, Inc. (NON) 43 3,205 TrueBlue, Inc. (NON) 755 18,362 Containers (0.1%) Ball Corp. 705 31,316 Distribution (0.1%) Beacon Roofing Supply, Inc. (NON) 81 2,943 Core-Mark Holding Co., Inc. 91 5,742 MWI Veterinary Supply, Inc. (NON) 46 6,996 Pool Corp. 59 3,073 Spartan Stores, Inc. 170 3,495 United Natural Foods, Inc. (NON) 59 3,577 Electric utilities (1.5%) AES Corp. 3,373 42,871 American Electric Power Co., Inc. 2,030 86,884 China Resources Power Holdings Co., Ltd. (China) 2,000 4,574 Chubu Electric Power Co., Inc. (Japan) 400 4,975 CMS Energy Corp. 760 20,163 Enel SpA (Italy) 4,513 14,923 Entergy Corp. 836 52,860 GDF Suez (France) 812 17,600 Kansai Electric Power, Inc. (Japan) (NON) 2,600 29,027 PG&E Corp. 1,505 62,247 PPL Corp. 910 27,937 Red Electrica Corporacion SA (Spain) 423 21,940 Tenaga Nasional Bhd (Malaysia) 3,900 10,366 Electrical equipment (0.1%) ABB, Ltd. (Switzerland) 1,021 21,837 II-VI, Inc. (NON) 466 8,984 WESCO International, Inc. (NON) 86 6,344 Electronics (2.2%) Acacia Research Corp. 96 2,109 ASUSTek Computer, Inc. (Taiwan) 1,000 7,929 Avnet, Inc. (NON) 877 33,817 Broadcom Corp. Class A 1,756 44,357 Casetek Holdings, Ltd. (Taiwan) (NON) 2,000 10,648 Cavium, Inc. (NON) 56 2,126 Ceva, Inc. (NON) 176 3,191 Cirrus Logic, Inc. (NON) 324 7,290 EnerSys 215 11,025 Fairchild Semiconductor International, Inc. (NON) 203 2,479 FEI Co. 90 7,045 GenMark Diagnostics, Inc. (NON) 639 7,349 Hollysys Automation Technologies, Ltd. (China) (NON) 644 8,469 Hon Hai Precision Industry Co., Ltd. (Taiwan) 7,820 21,110 Integrated Silicon Solutions, Inc. (NON) 674 7,016 Keyence Corp. (Japan) 100 32,879 L-3 Communications Holdings, Inc. 533 48,146 Marvell Technology Group, Ltd. 2,914 35,289 Mellanox Technologies, Ltd. (Israel) (NON) 81 3,193 Mentor Graphics Corp. 514 11,390 Microsemi Corp. (NON) 134 3,449 NVIDIA Corp. 2,795 41,226 Omnivision Technologies, Inc. (NON) 388 5,995 Omron Corp. (Japan) 700 21,797 Radiant Opto-Electronics Corp. (Taiwan) 3,090 9,768 Rockwell Automation, Inc. 721 70,103 Samsung Electronics Co., Ltd. (South Korea) 62 76,099 Semtech Corp. (NON) 132 3,923 Silicon Image, Inc. (NON) 862 4,672 SK Hynix, Inc. (South Korea) (NON) 330 8,343 Sparton Corp. (NON) 189 3,548 Tripod Technology Corp. (Taiwan) 2,440 4,798 Energy (oil field) (1.5%) Helix Energy Solutions Group, Inc. (NON) 387 9,687 Key Energy Services, Inc. (NON) 856 5,710 Oceaneering International, Inc. 526 40,807 Oil States International, Inc. (NON) 295 26,320 Schlumberger, Ltd. 3,602 291,546 Energy (other) (—%) FutureFuel Corp. 596 9,619 Engineering and construction (0.6%) Aecom Technology Corp. (NON) 733 21,352 China Railway Group, Ltd. (China) 24,000 12,248 Daelim Industrial Co., Ltd. (South Korea) 174 13,661 JGC Corp. (Japan) 1,000 34,009 KBR, Inc. 906 27,053 McDermott International, Inc. (NON) 1,334 10,005 Singapore Technologies Engineering, Ltd. (Singapore) 6,000 18,565 Vinci SA (France) 355 18,331 Entertainment (0.2%) Carmike Cinemas, Inc. (NON) 240 4,207 CJ CGV Co., Ltd. (South Korea) 253 10,998 Panasonic Corp. (Japan) (NON) 1,800 16,259 TiVo, Inc. (NON) 193 2,252 Town Sports International Holdings, Inc. 342 3,971 Vail Resorts, Inc. 46 3,128 VOXX International Corp. (NON) 597 7,260 Environmental (0.1%) Coway Co., Ltd. (South Korea) 194 10,256 Mine Safety Appliances Co. 78 3,754 Financial (0.7%) 3i Group PLC (United Kingdom) 2,959 16,439 BM&F Bovespa SA (Brazil) 808 3,959 CIT Group, Inc. (NON) 1,477 70,704 CoreLogic, Inc. (NON) 1,813 46,594 Credit Acceptance Corp. (NON) 56 6,023 Nasdaq OMX Group, Inc. (The) 1,204 35,951 WageWorks, Inc. (NON) 142 5,927 Food (1.8%) Associated British Foods PLC (United Kingdom) 734 20,987 Bunge, Ltd. 18 1,364 Calbee, Inc. (Japan) 200 19,457 Carrefour SA (France) 593 18,563 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 2,000 129 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 220 9,038 Distribuidora Internacional de Alimentacion SA (Spain) 1,617 12,780 General Mills, Inc. 1,955 96,421 Hain Celestial Group, Inc. (The) (NON) 44 3,598 Ingredion, Inc. 32 2,014 Jeronimo Martins SGPS SA (Portugal) 385 7,475 JM Smucker Co. (The) 429 45,534 Kraft Foods Group, Inc. 1,809 93,652 Magnit OJSC (Russia) 53 11,804 Nestle SA (Switzerland) 881 57,805 Pinnacle Foods, Inc. 187 5,068 Shoprite Holdings, Ltd. (South Africa) 670 10,502 Suedzucker AG (Germany) 414 13,359 Tesco PLC (United Kingdom) 1,391 7,901 Unilever PLC (United Kingdom) 521 19,854 Forest products and packaging (0.3%) Amcor, Ltd. (Australia) 1,512 13,986 Bemis Co., Inc. 518 20,611 Domtar Corp. (Canada) 198 13,068 KapStone Paper and Packaging Corp. 141 5,922 Louisiana-Pacific Corp. (NON) 72 1,077 Packaging Corp. of America 473 25,088 Gaming and lottery (0.1%) OPAP SA (Greece) 1,950 19,329 Health-care services (3.1%) Amedisys, Inc. (NON) 193 3,144 AmerisourceBergen Corp. 1,749 99,553 AmSurg Corp. (NON) 135 5,034 athenahealth, Inc. (NON) 21 2,215 Bio-Reference Labs, Inc. (NON) 54 1,562 Centene Corp. (NON) 41 2,343 Chemed Corp. 167 11,630 CIGNA Corp. 1,840 144,790 Computer Programs & Systems, Inc. 36 1,979 HCA Holdings, Inc. 1,299 49,609 Health Net, Inc. (NON) 130 3,923 HealthSouth Corp. (NON) 314 9,878 Isis Pharmaceuticals, Inc. (NON) 73 1,886 Kindred Healthcare, Inc. (NON) 288 4,234 Magellan Health Services, Inc. (NON) 48 2,698 McKesson Corp. 1,395 169,367 MedAssets, Inc. (NON) 397 8,901 Omega Healthcare Investors, Inc. (R) 119 3,380 Providence Service Corp. (The) (NON) 373 10,011 Ramsay Health Care, Ltd. (Australia) 452 14,974 Sinopharm Group Co. (China) 2,800 6,996 Suzuken Co., Ltd. (Japan) 300 9,224 Triple-S Management Corp. Class B (Puerto Rico) (NON) 105 1,958 Ventas, Inc. (R) 942 58,649 WellCare Health Plans, Inc. (NON) 202 12,861 WellPoint, Inc. 2,024 172,323 Homebuilding (0.2%) PulteGroup, Inc. 2,107 32,427 Ryland Group, Inc. (The) 257 8,949 Household furniture and appliances (—%) La-Z-Boy, Inc. 146 3,104 Select Comfort Corp. (NON) 261 6,447 Insurance (4.0%) Ageas (Belgium) 565 22,238 AIA Group, Ltd. (Hong Kong) 4,800 20,989 Alleghany Corp. (NON) 135 52,257 Allianz SE (Germany) 187 26,791 Allied World Assurance Co. Holdings AG 452 41,462 American Equity Investment Life Holding Co. 413 8,182 American Financial Group, Inc. 780 40,193 American International Group, Inc. (NON) 3,959 183,935 Amtrust Financial Services, Inc. 109 3,908 Aon PLC 2,061 136,809 Assicurazioni Generali SpA (Italy) 887 16,998 AXA SA (France) 1,100 23,966 Axis Capital Holdings, Ltd. 958 41,184 Berkshire Hathaway, Inc. Class B (NON) 577 64,174 China Pacific Insurance (Group) Co., Ltd. (China) 3,400 11,316 CNO Financial Group, Inc. 439 5,966 Fidelity National Financial, Inc. Class A 1,875 44,456 Genworth Financial, Inc. Class A (NON) 6,224 73,443 Insurance Australia Group, Ltd. (Australia) 4,494 23,186 Legal & General Group PLC (United Kingdom) 5,398 15,626 Maiden Holdings, Ltd. (Bermuda) 360 4,709 Muenchener Rueckversicherungs AG (Germany) 98 17,861 PartnerRe, Ltd. 535 46,625 Porto Seguro SA (Brazil) 719 7,748 Protective Life Corp. 956 39,951 Prudential PLC (United Kingdom) 1,397 23,338 Stewart Information Services Corp. 312 9,544 Symetra Financial Corp. 360 6,217 Validus Holdings, Ltd. 935 32,360 Investment banking/Brokerage (1.4%) Asian Pay Television Trust (Units) (Taiwan) (NON) 7,000 4,569 Deutsche Bank AG (Germany) 478 20,696 Eaton Vance Corp. 990 38,165 Goldman Sachs Group, Inc. (The) 1,624 247,059 Greenhill & Co., Inc. 88 4,170 Investor AB Class B (Sweden) 526 15,159 UBS AG (Switzerland) 1,076 20,839 Leisure (—%) Brunswick Corp. 229 8,326 Lodging/Tourism (0.7%) Grand Korea Leisure Co., Ltd. (South Korea) 330 9,513 Marcus Corp. 402 4,945 MGM China Holdings, Ltd. (Hong Kong) 6,000 17,896 Sands China, Ltd. (Hong Kong) 1,200 6,871 SJM Holdings, Ltd. (Hong Kong) 8,000 20,494 Wyndham Worldwide Corp. 840 49,862 Wynn Resorts, Ltd. 428 60,365 Machinery (0.8%) AGCO Corp. 69 3,903 Altra Holdings, Inc. 324 8,051 Chart Industries, Inc. (NON) 121 13,816 CNH Global NV 59 2,707 Cummins, Inc. 868 106,938 Deere & Co. 40 3,346 DXP Enterprises, Inc. (NON) 63 4,283 Franklin Electric Co., Inc. 220 7,902 Hyster-Yale Materials Holdings, Inc. 58 4,385 Kadant, Inc. 183 5,686 Lindsay Corp. 29 2,205 NACCO Industries, Inc. Class A 29 1,612 NSK, Ltd. (Japan) 2,000 18,535 Terex Corp. (NON) 725 21,025 THK Co., Ltd. (Japan) 700 13,498 Manufacturing (0.7%) AZZ, Inc. 158 5,931 Chase Corp. 170 5,052 Generac Holdings, Inc. 193 7,641 Greenbrier Companies, Inc. (NON) 401 9,051 IMI PLC (United Kingdom) 1,127 25,062 Ingersoll-Rand PLC 1,447 85,576 Leggett & Platt, Inc. 940 27,185 Polypore International, Inc. (NON) 48 2,052 Standex International Corp. 85 4,538 TriMas Corp. (NON) 362 12,721 Valmont Industries, Inc. 29 3,914 Media (0.1%) Demand Media, Inc. (NON) 466 3,020 Naspers, Ltd. Class N (South Africa) 256 21,124 Medical technology (1.2%) Abaxis, Inc. 50 2,105 Accuray, Inc. (NON) 472 3,125 Alere, Inc. (NON) 250 7,793 Align Technology, Inc. (NON) 94 4,094 Coloplast A/S Class B (Denmark) 440 23,893 Conmed Corp. 284 8,830 Cyberonics, Inc. (NON) 44 2,238 DexCom, Inc. (NON) 109 2,948 Globus Medical, Inc. Class A (NON) 197 3,471 Greatbatch, Inc. (NON) 362 12,297 Haemonetics Corp. (NON) 92 3,666 Hill-Rom Holdings, Inc. 216 7,374 Insulet Corp. (NON) 141 4,701 NxStage Medical, Inc. (NON) 212 2,618 St. Jude Medical, Inc. 2,138 107,777 STAAR Surgical Co. (NON) 568 7,208 Steris Corp. 97 3,966 TearLab Corp. (NON) 134 1,761 Trinity Biotech PLC ADR (Ireland) 169 3,216 Zimmer Holdings, Inc. 1,199 94,829 Metals (0.6%) Assa Abloy AB Class B (Sweden) 477 20,311 BHP Billiton PLC (United Kingdom) 617 17,957 BHP Billiton, Ltd. (Australia) 1,048 33,173 Horsehead Holding Corp. (NON) (S) 605 7,181 L.B. Foster Co. Class A 104 4,412 NN, Inc. 435 6,007 Rio Tinto PLC (United Kingdom) 326 14,717 Rio Tinto, Ltd. (Australia) 317 16,323 Vale SA ADR (Preference) (Brazil) 330 4,283 Vale SA ADR (Brazil) 185 2,666 voestalpine AG (Austria) 547 23,405 Natural gas utilities (0.4%) Kinder Morgan, Inc. 1,915 72,636 UGI Corp. 664 26,029 Office equipment and supplies (0.3%) Avery Dennison Corp. 648 27,708 Staples, Inc. 3,884 54,026 Oil and gas (7.1%) BP PLC (United Kingdom) 7,760 53,659 Cabot Oil & Gas Corp. 1,830 71,608 Callon Petroleum Co. (NON) 1,000 4,490 Caltex Australia, Ltd. (Australia) 1,076 18,070 Chevron Corp. 1,029 123,922 China Petroleum & Chemical Corp. (China) 10,000 7,167 CNOOC, Ltd. (China) 12,000 24,011 ConocoPhillips 3,802 252,073 Delek US Holdings, Inc. 153 3,804 ENI SpA (Italy) 964 22,016 EPL Oil & Gas, Inc. (NON) 287 9,712 Exxon Mobil Corp. 3,717 323,974 Ezion Holdings, Ltd. (Singapore) 6,000 10,624 Gazprom Neft OAO ADR (Russia) 331 6,809 Gulfport Energy Corp. (NON) 69 4,071 Helmerich & Payne, Inc. 480 30,259 HollyFrontier Corp. 895 39,810 Kodiak Oil & Gas Corp. (NON) 464 4,635 Lukoil OAO ADR (Russia) 458 26,541 Marathon Petroleum Corp. 1,268 91,943 Occidental Petroleum Corp. 2,503 220,790 ONEOK, Inc. 1,023 52,623 Pacific Rubiales Energy Corp. (Colombia) 612 11,580 Petroleo Brasileiro SA ADR (Preference) (Brazil) 645 9,198 Phillips 66 2,141 122,251 Repsol YPF SA (Spain) 641 14,872 Rosetta Resources, Inc. (NON) 65 3,024 Royal Dutch Shell PLC Class A (United Kingdom) 1,002 32,415 Royal Dutch Shell PLC Class B (United Kingdom) 922 31,048 Statoil ASA (Norway) 881 19,348 Stone Energy Corp. (NON) 190 5,206 Surgutneftegas OAO (Preference) (Russia) 25,536 17,154 Swift Energy Co. (NON) 249 2,809 Tesoro Corp. 692 31,894 Total SA (France) 543 30,081 Unit Corp. (NON) 88 4,052 Vaalco Energy, Inc. (NON) 1,019 5,666 Valero Energy Corp. 2,118 75,253 W&T Offshore, Inc. 186 2,874 Pharmaceuticals (5.9%) AbbVie, Inc. 3,097 131,963 ACADIA Pharmaceuticals, Inc. (NON) 217 4,331 Actelion, Ltd. (Switzerland) 241 16,383 Alkermes PLC (NON) 105 3,334 Array BioPharma, Inc. (NON) 464 2,603 Aspen Pharmacare Holdings, Ltd. (South Africa) 500 11,476 AstraZeneca PLC (United Kingdom) 452 22,261 Bayer AG (Germany) 323 35,876 Biospecifics Technologies Corp. (NON) 57 1,042 Bristol-Myers Squibb Co. 4,503 187,730 Conatus Pharmaceuticals, Inc. (NON) 67 609 Eli Lilly & Co. 2,761 141,915 Endo Health Solutions, Inc. (NON) 173 7,109 Gentium SpA ADR (Italy) (NON) 540 10,336 GlaxoSmithKline PLC (United Kingdom) 1,523 38,837 Hi-Tech Pharmacal Co., Inc. 65 2,802 Hisamitsu Pharmaceutical Co., Inc. (Japan) 300 16,019 Hypermarcas SA (Brazil) 1,145 7,793 Insys Therapeutics, Inc. (NON) 382 10,700 Jazz Pharmaceuticals PLC (NON) 267 23,413 Johnson & Johnson 1,291 111,555 Merck & Co., Inc. 636 30,076 Novartis AG (Switzerland) 433 31,575 Novo Nordisk A/S Class B (Denmark) 230 38,427 Orion OYJ Class B (Finland) 582 13,484 Pfizer, Inc. 14,416 406,675 Questcor Pharmaceuticals, Inc. 156 10,402 Receptos, Inc. (NON) 55 871 Roche Holding AG-Genusschein (Switzerland) 257 64,108 Salix Pharmaceuticals, Ltd. (NON) 418 27,981 Sanofi (France) 311 29,878 Santarus, Inc. (NON) 144 3,243 ViroPharma, Inc. (NON) 678 20,442 Warner Chilcott PLC Class A 3,243 69,562 Photography/Imaging (0.1%) Konica Minolta Holdings, Inc. (Japan) 2,000 16,365 Publishing (0.1%) Gannett Co., Inc. 1,584 38,159 Railroads (0.1%) Central Japan Railway Co. (Japan) 300 34,179 Real estate (2.8%) AG Mortgage Investment Trust, Inc. (R) 100 1,756 Agree Realty Corp. (R) 187 5,068 Aliansce Shopping Centers SA (Brazil) 679 5,288 Amata Corp. PCL (Thailand) 7,400 3,908 American Capital Agency Corp. (R) 1,244 28,313 Arlington Asset Investment Corp. Class A 120 2,786 ARMOUR Residential REIT, Inc. (R) 538 2,249 Ashford Hospitality Trust, Inc. (R) 638 7,356 AvalonBay Communities, Inc. (R) 331 41,011 Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 122,000 4,732 BR Properties SA (Brazil) 806 6,131 CBL & Associates Properties, Inc. (R) 245 4,704 Chimera Investment Corp. (R) 4,557 13,398 China Overseas Grand Oceans Group, Ltd. (China) 7,000 9,123 China Overseas Land & Investment, Ltd. (China) 3,000 8,885 Coresite Realty Corp. (R) 65 1,978 CYS Investments, Inc. (R) 332 2,550 Dexus Property Group (Australia) (R) 16,502 15,035 Education Realty Trust, Inc. (R) 688 5,910 EPR Properties (R) 101 4,947 Federal Realty Investment Trust (R) 255 24,814 First Industrial Realty Trust (R) 210 3,177 Glimcher Realty Trust (R) 404 4,000 Hammerson PLC (United Kingdom) (R) 1,257 9,418 Hatteras Financial Corp. (R) 470 8,601 Health Care REIT, Inc. (R) 894 54,927 Hemaraj Land and Development PCL (Thailand) 40,600 3,506 HFF, Inc. Class A 596 13,708 Invesco Mortgage Capital, Inc. (R) 160 2,450 Investors Real Estate Trust (R) 482 3,928 iStar Financial, Inc. (NON) (R) 397 4,399 Lexington Realty Trust (R) 925 10,841 LTC Properties, Inc. (R) 226 8,007 MFA Financial, Inc. (R) 546 3,931 National Health Investors, Inc. (R) 141 7,741 One Liberty Properties, Inc. (R) 220 4,701 PS Business Parks, Inc. (R) 136 9,883 Public Storage (R) 468 71,450 Select Income REIT (R) 174 4,233 Simon Property Group, Inc. (R) 856 124,659 Sovran Self Storage, Inc. (R) 45 2,982 St. Joe Co. (The) (NON) 556 10,736 Starwood Property Trust, Inc. (R) 122 3,041 Summit Hotel Properties, Inc. (R) 590 5,629 Surya Semesta Internusa Tbk PT (Indonesia) 111,500 7,106 Tanger Factory Outlet Centers (R) 427 13,173 Tokyu Land Corp. (Japan) 3,000 27,659 Universal Health Realty Income Trust (R) 50 2,006 Vornado Realty Trust (R) 634 51,544 Westfield Group (Australia) 1,364 13,393 Wheelock and Co., Ltd. (Hong Kong) 5,000 25,427 Regional Bells (0.4%) AT&T, Inc. 2,843 96,179 Frontier Communications Corp. 1,191 5,157 Restaurants (0.1%) AFC Enterprises (NON) 216 8,845 Minor International PCL (Thailand) 12,800 8,509 Papa John's International, Inc. (NON) 96 6,540 Retail (7.6%) Adidas AG (Germany) 139 14,697 Advance Auto Parts, Inc. 453 36,272 American Eagle Outfitters, Inc. 1,346 19,477 ANN, Inc. (NON) 243 8,432 Arezzo Industria e Comercio SA (Brazil) 340 4,731 Bed Bath & Beyond, Inc. (NON) 1,141 84,137 Big Lots, Inc. (NON) 758 26,848 BR Malls Participacoes SA (Brazil) 1,303 9,885 Brown Shoe Co., Inc. 132 2,959 Buckle, Inc. (The) 77 3,987 Chico's FAS, Inc. 1,224 19,094 Coach, Inc. 1,339 70,713 Compagnie Financiere Richemont SA (Switzerland) 149 14,156 Compagnie Financiere Richemont SA ADR (Switzerland) 631 5,962 Costco Wholesale Corp. 848 94,866 CP ALL PCL (Thailand) 11,500 11,700 Crocs, Inc. (NON) 121 1,629 CST Brands, Inc. (NON) 234 6,903 CVS Caremark Corp. 3,328 193,190 Deckers Outdoor Corp. (NON) 46 2,702 Destination Maternity Corp. 343 9,525 Dillards, Inc. Class A 277 21,124 Five Below, Inc. (NON) 41 1,507 Foot Locker, Inc. 941 30,300 Francesca's Holdings Corp. (NON) 80 1,930 GameStop Corp. Class A 171 8,586 Gap, Inc. (The) 1,628 65,836 Genesco, Inc. (NON) 91 5,613 Home Depot, Inc. (The) 4,164 310,176 KAR Auction Services, Inc. 503 13,400 Koninklijke Ahold NV (Netherlands) 927 14,769 Lowe's Cos., Inc. 4,561 208,985 Lumber Liquidators Holdings, Inc. (NON) 32 3,181 Macy's, Inc. 1,918 85,217 Matahari Department Store Tbk PT (Indonesia) (NON) 5,500 6,243 Men's Wearhouse, Inc. (The) 155 5,836 Next PLC (United Kingdom) 515 39,059 O'Reilly Automotive, Inc. (NON) 610 74,853 PetSmart, Inc. 604 42,540 Pier 1 Imports, Inc. 100 2,192 Puregold Price Club, Inc. (Philippines) 13,300 11,473 Sears Hometown and Outlet Stores, Inc. (NON) 129 4,138 Sonic Automotive, Inc. Class A 795 17,323 Steven Madden, Ltd. (NON) 80 4,320 Tile Shop Holdings, Inc. (NON) 212 5,633 TJX Cos., Inc. (The) 2,991 157,686 USANA Health Sciences, Inc. (NON) 40 3,038 Wal-Mart Stores, Inc. 395 28,827 Walgreen Co. 2,551 122,627 Woolworths, Ltd. (Australia) 739 23,434 World Fuel Services Corp. 238 9,080 Schools (0.1%) Bright Horizons Family Solutions, Inc. (NON) 131 4,770 Grand Canyon Education, Inc. (NON) 61 2,105 ITT Educational Services, Inc. (NON) 643 18,525 Semiconductor (0.5%) ASML Holding NV (Netherlands) 246 21,559 Entegris, Inc. (NON) 554 5,208 Lam Research Corp. (NON) 870 40,603 Magnachip Semiconductor Corp. (South Korea) (NON) 306 6,258 Photronics, Inc. (NON) 533 3,880 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 7,000 23,230 Teradyne, Inc. (NON) 1,348 20,692 Ultra Clean Holdings, Inc. (NON) 487 3,239 Shipping (0.3%) Aegean Marine Petroleum Network, Inc. (Greece) 830 7,595 Con-way, Inc. 298 12,397 Quality Distribution, Inc. (NON) 519 4,759 Swift Transportation Co. (NON) 689 12,374 Wabtec Corp. 604 35,346 Yamato Transport Co., Ltd. (Japan) 700 14,989 Software (3.8%) BMC Software, Inc. (NON) 1,631 75,026 IntraLinks Holdings, Inc. (NON) 565 4,418 Manhattan Associates, Inc. (NON) 93 8,138 Microsoft Corp. 10,747 358,950 NTT Data Corp. (Japan) 3 10,665 Oracle Corp. 10,000 318,600 Oracle Corp. Japan (Japan) 300 12,223 PTC, Inc. (NON) 165 4,302 QLIK Technologies, Inc. (NON) 90 2,951 Rovi Corp. (NON) 283 5,074 Safeguard Scientifics, Inc. (NON) 244 3,548 SAP AG (Germany) 138 10,201 SciQuest, Inc. (NON) 92 1,914 Symantec Corp. 5,038 129,023 Tencent Holdings, Ltd. (China) 400 18,670 Ultimate Software Group, Inc. (NON) 78 10,936 Zynga, Inc. Class A (NON) 635 1,797 Staffing (0.2%) Barrett Business Services, Inc. 135 8,676 Kforce, Inc. 379 6,166 On Assignment, Inc. (NON) 211 6,366 Robert Half International, Inc. 855 30,156 Technology (0.1%) CACI International, Inc. Class A (NON) 30 2,022 SoftBank Corp. (Japan) 400 24,963 Tech Data Corp. (NON) 119 5,850 Technology services (2.6%) Accenture PLC Class A 2,804 202,589 Acxiom Corp. (NON) 387 9,629 AOL, Inc. (NON) 1,593 52,457 Cap Gemini (France) 313 17,143 CSG Systems International, Inc. 82 1,930 Google, Inc. Class A (NON) 277 234,591 IBM Corp. 563 102,618 NIC, Inc. 145 3,228 Nomura Research Institute, Ltd. (Japan) 500 15,541 Perficient, Inc. (NON) 282 4,549 Tyler Technologies, Inc. (NON) 92 6,798 Unisys Corp. (NON) 218 5,485 XO Group, Inc. (NON) 360 4,306 Yandex NV Class A (Russia) (NON) 269 8,608 Telecommunications (1.1%) Arris Group, Inc. (NON) 106 1,661 Aruba Networks, Inc. (NON) 114 1,896 BroadSoft, Inc. (NON) 36 1,159 BT Group PLC (United Kingdom) 4,112 20,729 CalAmp Corp. (NON) 337 5,523 China Telecom Corp, Ltd. (China) 22,000 11,127 EchoStar Corp. Class A (NON) 633 25,485 Inteliquent, Inc. 281 2,248 Iridium Communications, Inc. (NON) 479 3,205 KCell JSC ADR (Kazakhstan) 464 7,424 Loral Space & Communications, Inc. 75 4,958 Mobile Telesystems OJSC (Russia) (NON) 1,938 16,756 MTN Group, Ltd. (South Africa) 606 11,072 NeuStar, Inc. Class A (NON) 139 7,025 NTT DoCoMo, Inc. (Japan) 11 17,578 Orange (France) 1,361 13,807 Ruckus Wireless, Inc. (NON) 231 3,139 Tele2 AB Class B (Sweden) 836 10,508 Telefonica SA (Spain) (NON) 1,211 16,445 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 80,000 16,026 Telenor ASA (Norway) 767 15,942 Telstra Corp., Ltd. (Australia) 4,295 18,678 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 1,348 7,075 Ubiquiti Networks, Inc. 354 12,411 USA Mobility, Inc. 242 3,417 Vodafone Group PLC (United Kingdom) 6,059 19,366 Telephone (1.5%) Deutsche Telekom AG (Germany) 1,380 17,677 Telefonica Brasil SA ADR (Brazil) 289 5,702 TW telecom, inc. (NON) 1,067 30,538 Verizon Communications, Inc. 6,821 323,179 Textiles (—%) G&K Services, Inc. Class A 91 4,681 Perry Ellis International, Inc. 313 5,734 Tire and rubber (0.1%) Apollo Tyres, Ltd. (India) 8,121 7,694 Continental AG (Germany) 131 19,772 Tobacco (1.8%) British American Tobacco (BAT) PLC (United Kingdom) 517 26,079 Japan Tobacco, Inc. (Japan) 700 23,595 Lorillard, Inc. 2,717 114,928 Philip Morris International, Inc. 3,654 304,890 Toys (0.1%) Namco Bandai Holdings, Inc. (Japan) 900 14,332 Transportation (—%) Bangkok Expressway PCL (Thailand) 8,700 9,189 Transportation services (0.1%) ComfortDelgro Corp., Ltd. (Singapore) 9,000 12,960 Universal Truckload Services, Inc. 210 5,292 Trucks and parts (0.7%) Aisin Seiki Co., Ltd. (Japan) 400 15,272 Delphi Automotive PLC (United Kingdom) 1,800 99,036 Douglas Dynamics, Inc. 288 4,049 Hyundai Mobis Co., Ltd. (South Korea) 63 15,754 Miller Industries, Inc. 221 3,540 Standard Motor Products, Inc. 324 9,934 Tenneco, Inc. (NON) 84 3,875 WABCO Holdings, Inc. (NON) 409 31,898 Waste Management (—%) China Everbright International, Ltd. (China) 9,000 8,448 Water Utilities (0.1%) Beijing Enterprises Water Group, Ltd. (China) 24,000 10,222 Metro Pacific Investments Corp. (Philippines) 99,500 11,609 United Utilities Group PLC (United Kingdom) 1,443 15,173 Total common stocks (cost $19,060,123) INVESTMENT COMPANIES (3.3%) (a) Shares Value iShares MSCI EAFE Index Fund 1,438 $85,086 iShares MSCI Emerging Markets ETF 460 17,498 SPDR S&P rust 4,316 706,313 SPDR S&P Midcap rust 190 40,934 Total investment Companies (cost $686,801) SHORT-TERM INVESTMENTS (3.4%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 709,336 $709,336 Putnam Cash Collateral Pool, LLC 0.12% (d) 6,125 6,125 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, April 3, 2014 (SEG) $19,000 18,992 U.S. Treasury Bills with effective yields ranging from 0.12% to 0.13%, March 6, 2014 (SEG) 86,000 85,971 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEG) 49,000 48,989 Total short-term investments (cost $869,370) TOTAL INVESTMENTS Total investments (cost $20,616,294) (b) FORWARD CURRENCY CONTRACTS at 8/31/13 (aggregate face value $15,475,555) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $48,810 $50,177 $(1,367) Australian Dollar Sell 10/18/13 48,810 49,583 773 British Pound Buy 9/18/13 1,550 1,533 17 British Pound Sell 9/18/13 1,550 1,520 (30) Canadian Dollar Sell 10/18/13 374,506 375,070 564 Euro Buy 9/18/13 377,482 375,302 2,180 Singapore Dollar Sell 11/20/13 52,215 52,181 (34) Swedish Krona Buy 9/18/13 188,433 190,025 (1,592) Swedish Krona Sell 9/18/13 188,432 193,628 5,196 Swiss Franc Sell 9/18/13 26,549 26,551 2 Barclays Bank PLC Australian Dollar Sell 10/18/13 25,647 26,631 984 British Pound Buy 9/18/13 435,883 433,358 2,525 British Pound Sell 9/18/13 435,883 430,278 (5,605) Canadian Dollar Sell 10/18/13 12,898 13,176 278 Euro Buy 9/18/13 333,467 329,249 4,218 Hong Kong Dollar Sell 11/20/13 33,769 33,767 (2) Japanese Yen Sell 11/20/13 24,911 24,664 (247) Mexican Peso Buy 10/18/13 164 47 211 Norwegian Krone Sell 9/18/13 26,523 30,789 4,266 Polish Zloty Buy 9/18/13 23,742 23,710 32 Polish Zloty Sell 9/18/13 23,742 23,599 (143) Singapore Dollar Sell 11/20/13 55,822 55,784 (38) Swedish Krona Buy 9/18/13 154,040 156,086 (2,046) Swedish Krona Sell 9/18/13 154,040 155,325 1,285 Swiss Franc Buy 9/18/13 124,038 122,633 1,405 Citibank, N.A. Australian Dollar Sell 10/18/13 25,914 28,509 2,595 British Pound Buy 9/18/13 40,443 40,154 289 Canadian Dollar Buy 10/18/13 24,278 24,829 (551) Canadian Dollar Sell 10/18/13 24,278 24,552 274 Danish Krone Sell 9/18/13 4,837 4,791 (46) Euro Buy 9/18/13 161,777 160,452 1,325 Euro Sell 9/18/13 161,777 160,621 (1,156) Japanese Yen Sell 11/20/13 47 671 (718) Swedish Krona Buy 9/18/13 25,206 25,476 (270) Swedish Krona Sell 9/18/13 25,206 25,429 223 Swiss Franc Sell 9/18/13 50,089 49,333 (756) Turkish Lira Sell 9/18/13 49 203 154 Credit Suisse International Australian Dollar Sell 10/18/13 92,119 94,573 2,454 British Pound Sell 9/18/13 115,130 121,345 6,215 Canadian Dollar Buy 10/18/13 7,112 7,208 (96) Czech Koruna Sell 9/18/13 14,825 14,725 (100) Euro Buy 9/18/13 26,434 25,750 684 Japanese Yen Buy 11/20/13 629,238 622,536 6,702 Mexican Peso Buy 10/18/13 13,971 14,421 (450) Norwegian Krone Buy 9/18/13 4,295 7,019 (2,724) Polish Zloty Buy 9/18/13 22,876 22,846 30 Polish Zloty Sell 9/18/13 22,876 22,726 (150) South African Rand Buy 10/18/13 309 279 30 Swedish Krona Buy 9/18/13 25,794 25,578 216 Swiss Franc Sell 9/18/13 37,835 37,061 (774) Turkish Lira Buy 9/18/13 7,630 8,083 (453) Turkish Lira Sell 9/18/13 7,630 8,083 453 Deutsche Bank AG Australian Dollar Sell 10/18/13 26,446 26,686 240 British Pound Buy 9/18/13 165,180 162,792 2,388 British Pound Sell 9/18/13 165,180 162,900 (2,280) Canadian Dollar Buy 10/18/13 43,625 41,066 2,559 Euro Buy 9/18/13 67,407 65,666 1,741 Euro Sell 9/18/13 67,407 67,051 (356) Japanese Yen Sell 11/20/13 38,253 37,808 (445) Norwegian Krone Buy 9/18/13 59,791 61,527 (1,736) Norwegian Krone Sell 9/18/13 59,791 61,078 1,287 Polish Zloty Buy 9/18/13 7,698 7,569 129 Polish Zloty Sell 9/18/13 7,698 7,612 (86) Swedish Krona Buy 9/18/13 25,191 25,436 (245) Swedish Krona Sell 9/18/13 25,191 25,410 219 Swiss Franc Sell 9/18/13 22,573 20,401 (2,172) Goldman Sachs International British Pound Sell 9/18/13 25,877 25,726 (151) Canadian Dollar Buy 10/18/13 50,547 51,026 (479) Canadian Dollar Sell 10/18/13 50,547 51,017 470 Euro Buy 9/18/13 17,975 18,816 (841) Japanese Yen Buy 11/20/13 214,679 212,145 2,534 Norwegian Krone Buy 9/18/13 16,038 16,818 (780) Norwegian Krone Sell 9/18/13 16,038 16,514 476 HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 66,826 68,060 (1,234) Australian Dollar Sell 10/18/13 66,826 68,825 1,999 British Pound Sell 9/18/13 114,355 113,140 (1,215) Chinese Yuan Sell 11/20/13 46,805 46,599 (206) Euro Buy 9/18/13 25,642 24,325 1,317 Japanese Yen Sell 11/20/13 149,864 148,141 (1,723) Norwegian Krone Buy 9/18/13 179,127 186,905 (7,778) Norwegian Krone Sell 9/18/13 179,127 185,195 6,068 Polish Zloty Buy 9/18/13 7,574 7,623 (49) Polish Zloty Sell 9/18/13 7,574 7,548 (26) Swedish Krona Buy 9/18/13 2,383 3,594 (1,211) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 197,903 204,593 (6,690) Australian Dollar Sell 10/18/13 197,903 201,234 3,331 Brazilian Real Buy 10/18/13 249 185 64 British Pound Buy 9/18/13 437,278 432,506 4,772 British Pound Sell 9/18/13 437,278 431,536 (5,742) Canadian Dollar Buy 10/18/13 141,970 141,465 505 Czech Koruna Sell 9/18/13 14,825 14,700 (125) Euro Sell 9/18/13 1,257,211 1,255,451 (1,760) Japanese Yen Sell 11/20/13 643,201 644,088 887 Malaysian Ringgit Sell 11/20/13 62,929 62,943 14 Mexican Peso Buy 10/18/13 10,586 10,792 (206) Norwegian Krone Sell 9/18/13 25,788 29,233 3,445 Polish Zloty Buy 9/18/13 7,759 7,632 127 Polish Zloty Sell 9/18/13 7,759 7,666 (93) Russian Ruble Buy 9/18/13 7,273 7,405 (132) Russian Ruble Sell 9/18/13 7,273 7,309 36 Singapore Dollar Sell 11/20/13 22,266 22,251 (15) South African Rand Buy 10/18/13 299 265 34 Swedish Krona Sell 9/18/13 4,028 1,310 (2,718) Swiss Franc Sell 9/18/13 26,227 26,190 (37) Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/18/13 443 125 (318) British Pound Buy 9/18/13 106,918 105,991 927 British Pound Sell 9/18/13 106,918 106,353 (565) Euro Buy 9/18/13 52,868 53,284 (416) Euro Sell 9/18/13 52,868 52,757 (111) Japanese Yen Buy 11/20/13 26,555 26,965 (410) Japanese Yen Sell 11/20/13 26,555 26,460 (95) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 49,255 50,234 (979) Australian Dollar Sell 10/18/13 49,254 49,778 524 Brazilian Real Buy 10/18/13 290 195 95 British Pound Sell 9/18/13 67,715 66,743 (972) Canadian Dollar Buy 10/18/13 86,774 86,832 (58) Czech Koruna Sell 9/18/13 14,825 14,703 (122) Euro Buy 9/18/13 91,330 89,037 2,293 Japanese Yen Sell 11/20/13 131,391 129,819 (1,572) Mexican Peso Buy 10/18/13 13,971 14,422 (451) Norwegian Krone Sell 9/18/13 25,772 28,290 2,518 Polish Zloty Buy 9/18/13 8,810 8,705 105 Polish Zloty Sell 9/18/13 8,810 8,647 (163) Singapore Dollar Sell 11/20/13 59,507 59,484 (23) Swedish Krona Buy 9/18/13 23,486 22,969 517 Swedish Krona Sell 9/18/13 23,486 23,686 200 Swiss Franc Sell 9/18/13 26,549 25,677 (872) UBS AG Australian Dollar Sell 10/18/13 53,159 54,893 1,734 British Pound Buy 9/18/13 286,353 283,098 3,255 British Pound Sell 9/18/13 286,353 283,251 (3,102) Canadian Dollar Sell 10/18/13 339,133 339,437 304 Euro Buy 9/18/13 476,609 476,817 (208) Euro Sell 9/18/13 476,608 472,615 (3,993) Japanese Yen Sell 11/20/13 61,882 61,160 (722) Mexican Peso Buy 10/18/13 10,422 10,821 (399) New Zealand Dollar Buy 10/18/13 1,233 896 337 Norwegian Krone Buy 9/18/13 237,693 247,402 (9,709) Norwegian Krone Sell 9/18/13 237,693 242,453 4,760 Polish Zloty Buy 9/18/13 15,148 15,246 (98) Polish Zloty Sell 9/18/13 15,148 15,112 (36) Russian Ruble Buy 9/18/13 7,207 7,340 (133) Russian Ruble Sell 9/18/13 7,207 7,242 35 Singapore Dollar Sell 11/20/13 51,431 51,408 (23) Swedish Krona Buy 9/18/13 26,035 25,565 470 Swiss Franc Sell 9/18/13 289,783 286,616 (3,167) WestPac Banking Corp. Australian Dollar Sell 10/18/13 1,598 1,386 (2,984) British Pound Buy 9/18/13 301,540 296,849 4,691 British Pound Sell 9/18/13 301,539 298,274 (3,265) Canadian Dollar Buy 10/18/13 194,129 194,449 (320) Euro Buy 9/18/13 386,071 385,588 483 Japanese Yen Sell 11/20/13 81,755 80,789 (966) Total FUTURES CONTRACTS OUTSTANDING at 8/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 7 $252,290 Sep-13 $(2,006) FTSE 100 Index (Short) 1 99,305 Sep-13 (3,570) Russell 2000 Index Mini (Short) 4 404,040 Sep-13 768 S&P 500 Index E-Mini (Long) 9 $734,085 Sep-13 6,575 S&P Mid Cap 400 Index E-Mini (Long) 1 118,290 Sep-13 2,235 SPI 200 Index (Long) 3 341,646 Sep-13 23,776 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund JSC Joint Stock Company NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2013 through August 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $25,828,417. (b) The aggregate identified cost on a tax basis is $20,696,443, resulting in gross unrealized appreciation and depreciation of $5,436,238 and $330,006, respectively, or net unrealized appreciation of $5,106,232. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $929,346 $2,012,798 $2,232,808 $89 $709,336 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $5,935. The fund received cash collateral of $6,125, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $19,591 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.7% United Kingdom 3.2 Japan 2.8 Switzerland 1.2 France 1.2 Australia 1.1 Germany 1.1 China 0.9 South Korea 0.7 Brazil 0.5 Spain 0.5 Other 5.1 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $22,405 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $1,049,920 $150,989 $— Capital goods 1,590,089 176,313 — Communication services 1,107,989 63,409 — Conglomerates 458,933 7,242 — Consumer cyclicals 2,569,996 299,934 — Consumer staples 2,325,266 86,069 129 Energy 2,188,637 59,872 — Financials 3,766,756 485,048 — Health care 3,074,649 47,213 — Technology 3,376,515 327,134 — Transportation 277,165 62,128 — Utilities and power 461,263 70,773 — Total common stocks Investment companies 849,831 — — Short-term investments 709,336 160,077 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $7,339 $— Futures contracts 27,778 — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $103,470 $96,131 Equity contracts 33,354 5,576 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Futures contracts (number of contracts) 20 Forward currency contracts (contract amount) $27,200,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 29, 2013
